MADDOX, Justice.
We granted certiorari primarily to review the opinion of the Court of Criminal Appeals, 364 So.2d 1175, to determine whether that court correctly held that petitioner was not prejudiced during his trial because members of his trial jury knew that he had attempted to escape while his trial was in progress, but we also have examined petitioner’s argument that he was not granted a speedy trial. We find that the court committed no error as to either issue.
*1178On the speedy trial question, the Court of Criminal Appeals, after reviewing the available evidence, determined that petitioner failed to show, on appeal, that his constitutional right to a speedy trial had been denied him. The Court of Criminal Appeals applied the correct legal principles on the speedy trial issue.
We now consider petitioner’s claim that he was entitled to a mistrial because members of this trial jury had seen a television news account of his escape. We agree with the Court of Criminal Appeals that “[o]ne cannot purposefully create grounds for a mistrial by deliberately causing a disturbance during trial.” Hayes v. State, Ala.Cr.App., 340 So.2d 1142; cert. den., Ala., 340 So.2d 1144 (1976); see also, Illinois v. Allen, 397 U.S. 337, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970).
AFFIRMED.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., concur.